DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Claim 1, 2, 4, 5, 7 and 8 are amended; claim 21 is new and claims 12 and 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-11 and 21 are under examination.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in response to Applicant’s amendment deleting reference to gene therapy treatments and upon further consideration.

Claim Rejections - 35 USC § 112(a) – New Matter
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s deletion of the phrase of an agent that agent that “functionally alters FSH signaling”.

Claim Rejections - 35 USC § 103
The rejection of claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over Bernstein (WO 2008140794—on IDS filed 11/01/2018) in view of Chen et al. (www.moleculartherapy.org vol. 23 no. 3, 434-444 mar. 2015) is withdrawn upon further consideration. These claims are limited to ActRIIB:Fc, whereas Chen et al. teach a derivative of ActRIIB:Fc.

New Objections/Rejections
Claim Objections
Claims 1, 3, 4 and 6 are objected to because of the following informalities. Claim 1 recites “antibodies or other engineered agents directed to bind and antagonize Activin that bind and antagonize Activin A, B, or A/B”. Claim 1 recites the phrases “LH; a derivative of LH; hCG; a derivative of hCG” and also “follistatin derivatives”. For the sake of parallel structure and conciseness, it is suggested that the same construction be used throughout the claims. The phrase could be amended to recite “LH; an LH derivative; hCG; an hCG derivative”. Likewise, “and pharmaceutically acceptable derivatives of testorerone” could be written simply as “testosterone derivatives”. The phrase, “derivatives of ActRIIA:Fc” could be simplified to recite “ActRIIA:Fc derivatives”. Finally, “ACE-083; derivatives of ACE-083” could be simplified to recite: “ACE-083 or derivatives thereof”.  The same issues are present in claim 4.
In addition, both claims 1 and 4 recite “313 hydroxy-4-pregnen-20-one (3HP)” and “313-hydroxy-4-pregnen-20-one-acetate (3HPA)”, which contains typographical errors. See Griffin and Mellon (Endocrinology 142(11):4617-4622), who report on the gonadal steroid “3α-hydroxy-4-pregnen-20-one or 3αHP” (abstract). Presumably the claim should be amended to recite “3α hydroxy-4-pregnen-20-one (3αHP); 3α-hydroxy-4-pregnen-20-one-acetate (3αHPA)”.
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form. Note however, that since the base and intervening claims are rejected, including all of the limitations of the base claim and any intervening claims might introduce new issues.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the phrase “follistatin; follistatin splice variant FST 288; follistatin splice variant FST 315; follistatin derivatives”, which is unclear because the combination of specific examples of follistatin derivatives followed by the more general phrase “follistatin derivatives” is similar to using exemplary language. In other words the claim recites a broad and narrow limitation together in the same list. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 4 recites the broad recitation "follistatin derivatives", and the claim also recites specific examples of follistatin derivatives, which are the narrower statements of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature 
 
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menezo (WO 03/022303). Menezo teaches the administration of hCG and/or LH to decrease miscarriage rates in a human female for a portion of the reproductive cycle (see claims 1, 16 and 23). Although the WO document by Menezo is silent with respect to any effect upon oocyte production as recited instant claim 4, it teaches the same agent administered to the same patient population, thus any beneficial effect upon oocyte production must inherently occur. See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) , by definition achieve the same clinically significant improvements as recited in claim 4 absent evidence to the contrary.  
	
Claims 1, 2, 4, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernstein et al. (Fertility and Sterility, (September 2015) Vol. 104, No. 3, SUPPL. 1, pp. e63. Abstract Number: O-161—hereafter “the Bernstein abstract”).
The applied reference has a common inventors (Bernstein) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

The Bernstein abstract teaches that in a midlife mouse model ActRIIB:Fc reduced FSH levels to those of younger animals in the midlife mouse model (SAMP8). In addition, the Bernstein abstract reports:
ActRIIB:Fc decreased chromosome misalignments from 32/193 (16.5%) to 11/159 (6.9%; P=0.0030), and decreased spindle misalignments from 13/192 (6.77%) to 4/155 (2.58%; P=0.0182). Rates of chromosome and spindle misalignments were lowered to those of young mice. ActRIIB:Fc restored nearly 40% of the fertility lost with age, increasing litter sizes from 5.06 to 6.29 pups/litter (P=0.0305, vs. 8.22 in young SAMP8).

See abstract RESULTS (4th paragraph). Thus, the Bernstein abstract teaches that ActRIIB:Fc was not only effective in reducing FSH levels, but also reducing aneuploidy. Although the Bernstein abstract does not explicitly teach an effect on the oocyte production, it does disclose an increase in the size of the litters, which suggests a Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993) and Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). In summary, the treatment methods set forth in the Bernstein abstract must, by definition achieve the same clinically significant improvements as recited in claim 4 absent evidence to the contrary.   

Claims 1, 4, 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gleicher et al. (20170227554; effectively filed 4 March 2015—provisional patent application No. 62/128,127). Gleicher teaches the administration of anti-Müllerian hormone to human females undergoing in vitro fertilization to improve oocyte yield and pregnancy rates (see claims 1; 8; also paragraphs [0020] and [0177] of the PGPUB). See also p. 2, lines 14-18; p. 5, lines 5-8; p. 19, lines 11-13; p. 20, lines 5-6 of the ‘127 provisional. Although Gleicher et al. are silent with respect to any effect upon miscarriages, trisomy or birth defects as recited instant claim 1, they teach the same agent administered to the same patient population, thus any beneficial effect upon oocyte production must inherently occur. See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993) and Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). In summary, the treatment methods set forth in Gleicher et al. must, by definition achieve the same clinically significant improvements as recited in claim 1 absent evidence to the contrary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (WO 2008140794—on IDS filed 11/01/2018) in view of Chen et al. (www.moleculartherapy.org vol. 23 no. 3, 434-444 mar. 2015) is maintained for reasons of record and the following. Both references are of record. The first factor to consider 
After oocyte retrieval in latter part of Cycle 1, patients are treated with gonadotropin releasing hormone agonist, leuprolide to downregulate pituitary secretion of FSH and LH. This permits lowering of follicle stimulating hormone levels that are too high. Leuprolide downregulation is sustained through the follicular and luteal phases of the treatment cycles (during which pregnancy is not attempted), until the last cycle, that is Cycle 4, wherein pregnancy is attempted. This is done to permit maximum control over FSH levels, which are too high in advanced maternal age naturally cycling women during both the follicular and luteal phases of the cycle; and it normalizes the length of the cycle.

Thus Bernstein recognized the problem presented by too high FSH levels. In addition, Bernstein teaches that hormone normalization therapy lasts at least three cycles, with hormone regulation occurring during at least the first through the fourth cycles, attempting fertilization during the fourth cycle, and repeating the fourth cycle as necessary (see p. 27, lines 11-34; also claims 1; 22; Figures 5-7). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Bernstein et al. do not teach that the agent that lowers FSH levels is a derivative of ActRIIB:Fc. Chen et al. teach that a modified activin B prodomain suppressed FSH release (see Figure 2B; also p. 435, right column, penultimate paragraph). Note also that Chen et al. teach that the modified activin B prodomain is fused to an Fc subunit (see p. 442, left column under “Generation of modified activin A and B prodomains”), which meets the limitation of a derivative of ActRIIB:Fc. It would have been obvious to the person of ordinary skill in the art at the .

Response to Arguments
Applicant argues that Bernstein does not teach the FSH lowering agents recited in the claims and further, that the modified activin B prodomain having that lowers FSH levels taught by Chen no longer renders claims 1 and 4 obvious, since those claims no longer list modified activin prodomains. In summary, “no combination of Bernstein 1 and Chen would teach or suggest a particular method with one or more of the particular agents recited in the claims. 

This argument has been fully considered, but is not found persuasive. While Applicant’s argument is persuasive with respect to claims 2 and 5 (and the rejection of those claims was withdrawn), both claims 1 and 4 recite “derivatives of ActRIIB: Fc”. The modified activin B: Fc fusion protein taught by Chen meets the limitation of a derivative of ActRIIB: Fc.

Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gleicher et al. (20100048525) in view of Fujioka et al. (Am J Physiol Endocrinol 
In 34 IVF cycles that reached the embryo transfer stage, a positive pregnancy test was obtained in zero of 16 cycles with less than an average of about 4 months of DHEA treatment and in 4/18 cycles after an average of 4 months of DHEA treatment.

Thus, Gleicher et al. meet the limitation of claims 9 and 10, which require harvesting and/or attempting fertilization after completion of at least the second or third reproductive cycle. 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Gleicher et al. teach that either the androgens DHEA or testosterone can be used in the methods, they exemplify DHEA. Nevertheless, Gleicher et al. recognize the equivalency of the androgens DHEA and testosterone in their statement at paragraph [0027].  Fujioka et al. teach a study in which the androgens DHEA and testosterone “identically” reduce obesity in a rat model, and thus act as equivalents (see the paragraph bridging pages E700-E702). While DHEA is less potent than testosterone (see p. E702, right column), it produces equivalent effects and acts through the same receptor (androgen receptor) as testosterone. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to 
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1, 2, 4, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (WO 2008140794—on IDS filed 11/01/2018) in view of Bernstein et al. (Fertility and Sterility, (September 2015) Vol. 104, No. 3 SUPPL. 1, pp. e63—hereafter “the Bernstein abstract”). 
The applied reference has a common inventor (Bernstein) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Bernstein teaches the administration 
After oocyte retrieval in latter part of Cycle 1, patients are treated with gonadotropin releasing hormone agonist, leuprolide to downregulate pituitary secretion of FSH and LH. This permits lowering of follicle stimulating hormone levels that are too high. Leuprolide downregulation is sustained through the follicular and luteal phases of the treatment cycles (during which pregnancy is not attempted), until the last cycle, that is Cycle 4, wherein pregnancy is attempted. This is done to permit maximum control over FSH levels, which are too high in advanced maternal age naturally cycling women during both the follicular and luteal phases of the cycle; and it normalizes the length of the cycle.

Thus Bernstein recognized the problem presented by too high FSH levels. In addition, Bernstein teaches that hormone normalization therapy lasts at least three cycles, with hormone regulation occurring during at least the first through the fourth cycles, attempting fertilization during the fourth cycle, and repeating the fourth cycle as necessary (see p. 27, lines 11-34; also claims 1; 22; Figures 5-7). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Bernstein et al. do not teach that the agent that lowers FSH levels is ActRIIB:Fc. The Bernstein abstract teaches that in a midlife mouse model ActRIIB:Fc reduced FSH levels to those of younger animals in the midlife mouse model (SAMP8). In addition, the Bernstein abstract reports:
ActRIIB:Fc decreased chromosome misalignments from 32/193 (16.5%) to 11/159 (6.9%; P=0.0030), and decreased spindle misalignments from 13/192 (6.77%) to 4/155 (2.58%; P=0.0182). Rates of chromosome and spindle misalignments were lowered to those of young mice. ActRIIB:Fc restored nearly 40% of the fertility lost with age, increasing litter sizes from 5.06 to 6.29 pups/litter (P=0.0305, vs. 8.22 in young SAMP8).

See abstract RESULTS (4th paragraph). Thus, the Bernstein abstract teaches that ActRIIB:Fc was not only effective in reducing FSH levels, but also reducing aneuploidy.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Bernstein by administering ActRIIB:Fc, as taught in the Bernstein abstract because he or she would merely be substituting one known FSH lowering agent for another. Furthermore, Bernstein teaches that elevated levels of endogenous FSH “likely contributes to aneuploidy in advanced maternal age women” (see p. 2, lines 19-27) and the abstract teaches that ActRIIB:Fc lowers FSH levels and decreases aneuploidy in a midlife mouse model. The person of ordinary skill in the art would have been motivated to make the substitution because of the proven effectiveness of ActRIIB:Fc in not only lowering FSH levels, but also decreasing aneuploidy. For this reason as well, namely, the effectiveness of ActRIIB:Fc, the person of ordinary skill in the art could have reasonably expected success.

Conclusion
Claims 1, 2, 4, 5 and 7-11 are rejected; claims 3 and 6 are objected to and claim 21 is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elodie et al. (20170190774—effectively filed on Sep. 10, 2015) teach treatment of a female mammal with an FSH antibody to treat infertility or hypofertility (see paragraphs [0053]-[0056] of the PGPUB). Elodie teaches that the FSH antibody “potentiates the bioactivity of FSH” (see claim 1 of the PGPUB).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649